Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of the Application
Claim 2 cancelled.
Claims 1 and 3-20 are allowable.
Reasons for Allowance
Claims 1 and 3-20 are allowable for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Saravanos et al. (US. Pub. 2010/0296791) in view of Murano (US. Pub. 2008/0025683)
Claims 1, 12 and 18 are allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious of “a sliding tray configured to support one or more communications modules comprising: a tray having one or more mounting locations for the one or more communications modules; a shelf having first and second side walls supporting said tray and allowing said tray to slide forward out of said shelf and rearward into said shelf, and at least one stop to limit the sliding direction of said tray in the rearward direction into said shelf, wherein said at least one stop may be displaced to allow said sliding tray to be pushed further into said shelf, wherein at least a portion of said tray passes outside of a rear of said shelf when said at least one stop is displaced and said tray is pushed further into said shelf” in combination with the rest of the limitation of the base claims.  It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Claims 3-11 are allowed in virtue of dependency of claim 1.
Claims 13-17 are allowed in virtue of dependency of claim 12.
Claims 19-20 are allowed in virtue of dependency of claim 18.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q LAM whose telephone number is (571)272-9790.  The examiner can normally be reached on Flex M-F 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hung  Lam/
Patent Examiner, Art Unit 2883



/KAVEH C KIANNI/Primary Examiner, Art Unit 2883